— Order unanimously affirmed without costs. Memorandum: Special Term properly exercised its discretion in denying plaintiff’s motion to vacate the order, entered on default and dismissing the action on the ground of law office failure (CPLR 5015 [a] [1]; 2005). CPLR 2005 permits a court to excuse a default for law office failure; however, there must be a reasonable excuse for the delay and an affidavit of merits (see, Fidelity & Deposit Co. v Andersen &
*957Co., 60 NY2d 693, 695); plaintiff failed to provide a reasonable excuse for the delay to demonstrate that her cause of action has merit. (Appeal from order of the Supreme Court, Ontario County, Reed, J. — vacate default.) Present — Doerr, J. P., Den-man, Pine, Balio and Davis, JJ.